--------------------------------------------------------------------------------

EXHIBIT 10.1(b)


SECOND AMENDMENT TO REAL ESTATE LEASE


THIS AGREEMENT is entered into this 12th day of August, 1999, by and between
TIPPMANN PROPERTIES, INC., agent for JOHN V. TIPPMANN, SR.,(hereinafter referred
to as “Lessor”), and TOWER FINANCIAL CORPORATION (hereinafter referred to as
“Lessee”), and WITNESSETH:


WHEREAS, the parties hereto entered into a Real Estate Lease dated January 1,
1999, First Amended on March 8, 1999, currently covering approximately 14,091
usable square feet of premises commonly known as 116 East Berry Street, Suite
100, Fort Wayne, Indiana;


AND WHEREAS, Lessee and Lessor are desirous of leasing approximately six
thousand nine hundred twenty-four (6,924) square feet of additional office space
located on the second (2nd) floor East side.


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


 
1.
The Leased Premises shall be increased to reflect approximately six thousand
nine hundred twenty-four (6,924) square feet of additional office space as
depicted on the attached Exhibit “A” Area 1.



 
2.
Beginning October 1, 1999 through December 31, 1999, the monthly rent for the
additional 6,924 square feet shall be Two Thousand Eight Hundred Twelve and
88/100th Dollars ($2,812.88).



 
3.
Beginning January 1, 2000, the rent of the approximately six thousand nine
hundred twenty-four (6,924) square feet of additional office space shall be the
same as the existing Lease rates in effect and shall be concurrent with the
existing rent structure as set in Section 4. Rent.



 
4.
So long as Lessor has not received a prior bona fide offer from a third party to
lease the mezzanine area on the west side of the Leased Premises (“West
Mezzanine Space”) approximately 12,617 square feet. Lessee shall have the right,
on five (5) business days notice to Lessor, to lease such West Mezzanine Space,
on terms and conditions as set forth in the Lease, and for same per square foot
rental rate that is then in effect (subject to increase as provided herein).



 
5.
Except as hereby amended, all other terms and conditions contained in the
original Real Estate Lease are hereby reaffirmed and left unchanged by the terms
of this First Amendment.



IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
on the day and year first above written.


TIPPMANN PROPERTIES INC., Agent
 
TOWER FINANCIAL CORPORATION
for John V. Tippmann, Sr.   (“Lessor”)
 
(“Lessee”)
         
BY:
/s/ Charles E. Tippmann
 
BY:
/s/ Kevin J. Himmelhaver
           
PRINTED:
Charles E. Tippmann
 
PRINTED:
Kevin J. Himmelhaver
 

 
 

--------------------------------------------------------------------------------